 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 WELLS FARGO BANK, N.A.,                                Case No.: 2:17-cv-01360-APG-VCF

 4          Plaintiff                                   Order for Stipulation of Dismissal or
                                                                   Status Report
 5 v.

 6 SATICOY BAY LLC SERIES 3948
   APPLECREST,
 7
        Defendant
 8

 9         On November 12, 2019, the parties advised the court that they had settled this matter and

10 they requested 60 days to finalize settlement. ECF No. 45. More than 60 days have passed, but a

11 stipulation to dismiss has not been filed.

12         I THEREFORE ORDER the parties to file either a stipulation to dismiss or a status report

13 by March 13, 2020.

14         DATED this 24th day of February, 2020.

15

16
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23
